Citation Nr: 1546945	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to an increased rating in excess of 30 percent for service-connected migraines.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.

3.  Entitlement to a total disability rating based on employability due to service-connected disabilities (TDIU).

(As the Veteran has retained different representation for the appeal of the claims regarding psychiatric disorders, those issues are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a videoconference hearing with the undersigned in April 2015.  A transcript is of record.  The Veteran was not accompanied by her representative during the April 2015 hearing.  However, the transcript reflects that the Veteran elected to proceed with the hearing without her representative.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraines are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.

2.  Although the Veteran's hypertension is managed by continuous medication, diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent for the Veteran's migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating in excess of 10 percent for the Veteran's hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Migraines

The Veteran's migraines have been assigned a 30 percent rating under Diagnostic Code 8100, effective November 6, 2003.

Diagnostic Code 8100 provides the following ratings:
* A 30 percent rating is warranted for migraines with
o Characteristic prostrating attacks occurring on an average once a month over last several months.
* A 50 percent rating is warranted for migraines with
o Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that the rating criteria do not define "prostrating."  However, VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.

Turning to the evidence of record, at a May 2007 VA examination, the Veteran indicated a worsening of her migraine symptoms.  The examiner stated the Veteran was incapacitated during severe left temporal pain that causes the Veteran to lay in bed until the symptoms improve.  The examination report indicates the Veteran is bedridden with severe pain approximately five out of seven days a week.  Although the Veteran reported taking medications and resting to alleviate her migraines, she indicated that she still went to the emergency room twice a month for injections to relieve her symptoms.  The Veteran reported that she stopped working as a corrections officer in 2005 due to her migraines.  

August 2007 VA treatment records show the Veteran reported continuous migraine symptoms.  She indicated taking caffeine preparation for migraine headaches.  Moreover, June 2008 and May 2009 VA records show the Veteran continued to experience migraines, despite being provided various medications.  March 2010 VA treatment records note intermittent migraines.        

Also in March 2010, the Veteran underwent another VA migraine examination.  The Veteran indicated most of her migraines were prostrating in nature, lasting more than two days.  The examiner identified occupational effects of the Veteran's migraines to include an inability to work with headaches.  

VA treatment records from 2011 also reflect the Veteran's treatment of migraines. 

At the April 2015 Board hearing, the Veteran testified that she experienced severe migraines multiple times a week, lasting a full day in duration.  She stated that noise and light bother her when experiencing migraines, and she reiterated that she took medications and received shots to relieve symptoms.  She also testified that though she had retired, when she had worked as a corrections officer, she would miss work due to her symptoms.  

Given the Veteran's testimony, which is supported by the findings of both the May 2007 and March 2010 VA examinations, the Board finds that the maximum schedular 50 percent rating is warranted for the Veteran's service-connected migraines.  The evidence shows the Veteran experiences characteristic prostrating attacks occurring on an average once a month over last several months.  Indeed, the evidence shows that multiple days a week, the Veteran experiences incapacitating migraines.

Therefore, the Board finds that a rating of 50 percent is warranted for service-connected migraines, and the preponderance of the evidence is against the assignment of any higher rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8100; Gilbert, 1 Vet. App. at 49.

Hypertension

The Veteran's hypertension has been assigned a 10 rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Diagnostic Code 7101 provides the following ratings:
* A 10 percent rating is assigned for 
o diastolic pressure predominantly 100 or more, or 
o systolic pressure predominantly 160 or more, or 
o as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
* A 20 percent rating is assigned where
o the diastolic pressure is predominantly 110 or more, or 
o when systolic pressure is predominantly 200 or more.  
* A 40 percent rating is assigned where
o the diastolic pressure is predominately 120 or more.  
* A 60 percent rating is assigned where 
o the diastolic pressure is predominantly 130 or more.  

A thorough examination of all of the Veteran's service treatment record shows that diastolic pressure has not been shown to be predominantly 110 or more, and systolic pressure has not been shown to be predominantly 200 or more.  

At the May 2007 VA examination, the Veteran indicated that she believed her blood pressure was in the "160/100 range."  However, at the examination, blood pressure in the left arm was 160/90 and 156/80.  Blood pressure in the right arm was 158/84.  The examiner noted that in reviewing her claims file, blood pressure readings showed systolics mainly in the 150 to 160 range.  

In November 2007, VA treatment records, physician noted that pulmonary artery systolic pressure was in the upper normal range.  Also, March 2010 VA treatment records show the Veteran's recorded blood pressure was 158/83.  

In January 2011, the Veteran again reported high blood pressure, and VA treatment records documented her home log for five days of blood pressure readings as follows: 170/96, 168/90, 170/99, 168/90,  and 154/100.  A reading was also taken during the appointment, which was 151/87. 

At the Board hearing, the Veteran testified that her typical at-home readings had been 123/73 for the last few months.  She stated that her previous readings were approximately 160/97 but that her medications seemed to be alleviating symptoms. 

Therefore, a review of the evidence shows that the Veteran's blood pressure readings, both those documented in her treatment records and those she referred to as in-home readings, do not warrant a higher rating under Diagnostic Code 7101.  Her systolic pressure was never once recorded at more than 200, and her diastolic pressure was not documented as greater than 100, let alone predominantly greater than 110. 

In short, the Board acknowledges that the Veteran indeed suffers from high blood pressure, as reflected in her medication for this condition seen throughout the evidentiary record.  Unfortunately, application of the rating criteria simply does not show that a rating in excess of 10 percent is warranted.  

After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's hypertension.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Therefore, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected hypertension, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7101; Gilbert, 1 Vet. App. at 49.
 
Additional Considerations for Increased Rating Claims

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraines and hypertension are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe her disability levels and relevant symptomatology.  Specifically, the frequency and severity of the Veteran's migraines have been considered, as well as the blood pressure readings documented in relation to the Veteran's hypertension.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal by granting the maximum scheduler rating for the Veteran's service-connected migraines.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

However, regarding the remaining issue of entitlement to an increased rating for service-connected hypertension, the Board finds duty to notify was satisfied by a May 2007 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Indeed, the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.    

Additionally, the Veteran testified at a hearing before the Board in April 2015.  An acting VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on his daily life.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating of 50 percent for service-connected migraines is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an increased rating in excess of 10 percent for service-connected hypertension is denied.


REMAND

As reflected in the May 2007 VA examination for migraines, the Veteran reported that she had to stop working in 2005 because of incapacitating migraines.  Moreover, at the March 2010 VA examination for migraines, the examiner indicated that the occupational effect of the Veteran's condition was an inability to work with migraines.  As such, the Board finds the record reasonably raises a claim for a TDIU, and remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, readjudicate the TDIU claim on the merits.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


